Title: To Benjamin Franklin from Caroline Howe, [7 January? 1775]
From: Howe, Caroline
To: Franklin, Benjamin


Grafton Street Saturday [January 7?, 1775]
Mrs. Howe’s compliments to Dr. Franklin, he may depend upon her care. She has just now received a letter from Ld. Howe which she wishes to communicate to the Docter. Business obliges her to be out this morning till one, if it would not be inconvenient to him to call upon her after that hour any time before four, or in the afternoon betwixt 6 and 8 she shall be happy to see him; and she is likewise in hopes of his company at Chess to morrow.
 
Addressed: To / Dr. Franklin / Craven Street
